The plaintiffs’ “First Motion for Review” of the order of the trial referee dated August 6, 1974, in the appeal from the Superior Court in Fairfield County at Stamford is granted and the relief requested therein is denied.
The plaintiffs’ “Second Motion for Review” of the order of the trial referee dated August 6, 1974, in the appeal from the Superior Court in Fairfield County at Stamford is granted and the relief requested therein is denied.
The defendants’ “Motion for an Order Vacating the Judgment of the Court of Common Pleas for Lack of Jurisdiction” in the appeal from the Court of Common Pleas in Fairfield County at Stamford is denied.